978 F.2d 1258
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Deelicho BESH, Plaintiff-Appellant,v.W. Jeff REYNOLDS, Commissioner;  Donal Campbell, RegionalAdministrator, Defendants-Appellees.
No. 92-5407.
United States Court of Appeals, Sixth Circuit.
Nov. 4, 1992.

Before MERRITT, Chief Judge, ALAN E. NORRIS and BATCHELDER, Circuit Judges.

ORDER

1
Deelicho Besh, a pro se Tennessee prisoner, appeals the district court's order dismissing his civil rights action filed under 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Seeking declaratory and injunctive relief, Besh, who resides on Tennessee's death row, alleged that the defendants violated his due process rights under the Fourteenth Amendment by issuing orders which resulted in the confiscation of his video cassette recorder (VCR) without notice or a prior hearing.   In an amended complaint, eight additional death row inmates were added as plaintiffs.   All alleged that their VCRs were confiscated upon their transfer from Tennessee State Penitentiary to Riverbend Maximum Security Institution.


3
The magistrate judge held an evidentiary hearing on November 16, 1991, for the purpose of determining whether or not the action should be dismissed pursuant to 28 U.S.C. § 1915(d).   The magistrate judge's report, issued on December 13, 1991, recommended that Besh's action be dismissed as insubstantial.   The district court overruled Besh's objections, adopted the magistrate judge's report, and dismissed the action in a memorandum and order filed February 14, 1992.


4
On appeal, Besh continues to argue the merits of his claim.   He requests the appointment of counsel in his brief.


5
Upon review, we affirm the district court's order because the local prison policies did not give Besh a protected interest in possessing a VCR.   Thus, there was no due process violation and Besh's complaint does not rise to a constitutional level.


6
Accordingly, we deny the request for the appointment of counsel.   The district court's order, filed February 14, 1992, is affirmed for the reasons stated therein and in the magistrate judge's report and recommendation, filed December 13, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.